Citation Nr: 1229093	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1994. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran provided testimony before the undersigned at a Travel Board hearing in March 2011; a transcript of that hearing is of record.  In April 2011 and again in November 2011 the Board remanded the case for additional development.  There has been adequate compliance with the remand directives, and the Board may proceed with review of the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran was previously denied service connection for PTSD in an August 1998 rating action.  This appeal originally arose out of a broader claim for service connection for psychiatric disability.  The RO addressed this claim on its merits in March 2009 without first reopening any previously denied claim.  The Board will do likewise.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, and any currently diagnosed psychiatric disorder did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim. 38 C.F.R. § 3.159 . This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119. With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to the claim. 

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and adequate medical examination reports are of record.  The Veteran provided testimony before the undersigned at a Travel Board hearing.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was examined in connection with his claim.  Pursuant to the previous remand, the Appeals Management Center (AMC) attempted to obtain inservice mental health clinic records of the Veteran; however, following multiple attempts, the AMC made a formal finding of unavailability of such records in May 2012.

The Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled. 

Service Connection

The Veteran contends that he has PTSD or another psychiatric disability as a result of his active duty. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) ; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3)  and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66   (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a psychiatric disorder, to include depression and alleged PTSD. 

The service treatment records do not show any psychiatric complaints or treatments.  A June 1992 patient intake/screening record indicated that the Veteran had no alcohol or other drug problem.  A July 1993 periodic examination report noted normal psychiatric evaluation.  In March 1994 the Veteran was noted to be undergoing counseling for alcohol abuse, and in April 1994 tobacco abuse and a history of alcohol abuse was noted.  A November 2001 civilian report of medical examination noted normal psychiatric evaluation.

A VA general medical examination in February 1997 did not note any psychiatric complaints.  The examiner stated that the Veteran was alert and oriented times three, pleasant and cooperative, and gave appropriate responses.  The examination report did not include any psychiatric diagnosis.

A September 1997 VA hospitalization report noted that the Veteran had reported increasing dysphoria over a six month period since losing his job.  The Veteran reported flashbacks of seeing dead bodies in the Persian Gulf and claimed to suffer nightmares and poor sleep.  He described having fights with his girlfriend.  The discharge diagnoses were cocaine abuse, rule out dependence; alcohol abuse, rule out dependence; rule out adjustment disorder versus depressed mood versus cocaine-induced mood disorder; and rule out antisocial traits.

A VA psychiatric examination was conducted in July 1998.  The Veteran reported that he had attended a substance abuse treatment program for three weeks after his hospitalization in 1997.  The examiner noted that the Veteran had a long history of problems with the law related to fighting, substance abuse, and theft by deception.  The examiner diagnosed adult anti-social behaviors; cocaine abuse; alcohol abuse; substance abuse induced mood disorder by history, apparently resolved; and anti-social personality disorder.  The examiner specifically found that the Veteran did not have PTSD and that he met none of the criteria for that diagnosis.  

In December 2008 the Veteran, who was noted to be homeless, attempted to check himself into a VA PTSD clinic but ended up being evaluated in an inpatient psychiatric unit.  His diagnoses were alcohol dependence; depression not otherwise specified; rule out PTSD; history of cocaine abuse in remission; and antisocial traits.

On VA psychiatric examination in December 2008, the Veteran described seeing a vehicle run over a soldier during service.  He also described seeing service members killed during his service in Kuwait.  The examiner noted that the Veteran endorsed PTSD symptoms but found that his recent communications with other health providers and his presentation with this examiner reflected an abnormally strong desire to ensure that a diagnosis of PTSD would be rendered.  The examiner stated that this overriding agenda, coupled with a history of inconsistent self-report over ten years of contact with the VAMC, called the validity of the Veteran's self-ratings into question.  The examiner diagnosed alcohol dependence, early full remission; cocaine dependence, early full remission; substance-induced mood disorder, with onset during withdrawal; and cluster B personality disorder features.  The examiner specifically noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

A statement dated in November 2009 from the Veteran's treating VA psychiatrist noted that he had been seen since December 2008 with symptoms of anxiety, depression, insomnia, and nightmares.  

On VA examination in May 2011, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, the diagnoses were:  malingering; alcohol dependence, early partial remission; cocaine abuse, sustained full remission; nicotine dependence; and anti-social personality disorder.  The examiner stated that the Veteran's current diagnoses were not caused by or a result of his military service.  The examiner stated that the Veteran's history of substance abuse in adolescence, coupled with antisocial personality traits in early adulthood, predisposed him to developing antisocial personality disorder in adulthood.  

Initially, the Board acknowledges that the Veteran is competent to report that experienced stressor events during service.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements that he believes he has PTSD stemming from the traumatic experiences during service are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran has undergone VA psychiatric examinations in July 1998, December 2008, and May 2011.  On each occasion, the examiner has concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  Additionally, the remainder of the medical record in this case does not contain any confirmed diagnosis of PTSD.  In the absence of such a diagnosis, service connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence is also against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  The Board notes that personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Furthermore, no compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §1131.  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001). 

The medical evidence of record shows various psychiatric diagnoses other than personality disorders, including alcohol/substance abuse, depression not otherwise specified, and substance induced mood disorder.  However, the first documented psychiatric complaints in the record were in 1997 and were noted to be related to his job loss six months earlier.  Furthermore, the most recent VA examiner found that the Veteran's psychiatric diagnoses were not due to his military service.  There is no medical opinion of record linking a current psychiatric disorder to the Veteran's service or his service connected left ankle disability. 

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a psychiatric disorder, to include PTSD and depression, must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for an acquired psychiatric disorder, including PTSD and depression, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


